                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00232-GCM
 BALFOUR BEATTY CONSTRUCTION,                       )
 LLC,
                                                    )
                  Plaintiffs,                       )
                                                    )
     v.                                             )          ORDER
                                                    )
 FCCI INSURANCE COMPANY,                            )
                                                    )
                  Defendants.                       )
                                                    )

          THIS MATTER COMES before this Court sua sponte. The Parties briefed the Motion

for Summary Judgment (Doc. No. 13) in this case. After review of the briefs, the Court will require

additional briefing on the following topic. The insurance policy in this matter contains a notice

provision that requires insureds to notify Defendant of a claim or suit “as soon as practicable.” The

Court directs the Parties to address, in ten pages or fewer, the issue of whether proper notice was

given to Defendant as required by the policy and what, if any, impact that notice has on the

outcome of this case. Specifically, did Plaintiff provide notice to Defendant “as soon as

practicable” and if not, how does that impact the pending Motion for Summary Judgment in this

matter? Defendant’s brief on this issue is due on May 23, 2019. Plaintiff’s response is due on May

30, 2019. And Defendant’s reply is due June 6, 2019.

          Due to the pending Motion for Summary Judgment and the required additional briefing,

the trial in this matter is continued off of the June trial calendar. The Court will re-set the trial via

Notice at a later date.

          SO ORDERED.
Signed: May 9, 2019
